Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered March 10, 2004, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed. .
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility, including its evaluation of inconsistencies in testimony (see People v Gaimari, 176 NY 84, 94 [1903]). The victim’s testimony was extensively corroborated by police observations, and by defendant’s statements and conduct.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, P.J., Andrias, Saxe, Friedman and Williams, JJ.